Name: Council Regulation (EC) No 787/94 of 29 March 1994 on special measures for farmers affected by the 1992/93 drought in Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  plant product;  deterioration of the environment;  regions of EU Member States;  economic policy
 Date Published: nan

 9 . 4. 94 Official Journal of the European Communities No L 92/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 787/94 of 29 March 1994 on special measures for farmers affected by the 1992/93 drought in Portugal THE COUNCIL OF THE EUROPEAN UNION, Whereas, in addition, the Portuguese Republic should continue to be authorized to grant aid from the national budget for producers keeping horses in the regions most severely affected by the drought, HAS ADOPTED THIS REGULATION : TITLE I Measures to assist cereals producers Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposals from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Portugal suffered a severe drought between Autumn 1991 and Spring 1992 resulting, on the one hand, in almost total loss of the cereals harvest in certain regions and, on the other, in particular high additional costs for the feeding of cattle, sheep, goats and horses in certain regions ; whereas special aid schemes were intro ­ duced to mitigate the resulting loss of income to the producers concerned ; Whereas the drought continued until Spring 1993 in certain regions, with similar economic consequences for cereals producers and stockfarmers ; whereas provision should therefore be made for special aid measures similar to those taken under Council Regulation (EEC) No 3311 /92 of 9 November 1992 on special measures for farmers affected by the 1991 /92 drought in Portugal (3) ; Whereas the economic consequences of the drought could slow down the integration of Portuguese agriculture into the common market organizations ; whereas, in order to support Portuguese efforts to overcome the difficulties, the European Agricultural Guidance and Guarantee Fund, (EAGGF) Guarantee Section, should make a financial contribution to the aid in question not exceeding the appropriations entered in the general budget of the Euro ­ pean Communities for financing the measures provided for in Regulation (EEC) No 3311 /92 and carried over from 1993 to 1994 for the purpose ; Article 1 1 . The Portuguese Republic is hereby authorized to grant special aid to producers of common wheat, barley, rye and triticale who are particularly affected by the severe drought which prevailed in Portugal during the period from Autumn 1992 to Spring 1993 in the areas listed in Annex I. 2. Cereals producers who obtained an average yield per hectare of less than 1 000 kg of common wheat, 850 kg of barley and triticale and 650 kg of rye on their holdings in 1993 shall be considered to be particularly affected. Article 2 Farmers who submitted a crop declaration under the special aid scheme provided for in Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal (4) and, in duly substantiated cases, other farmers who can prove that their cereals crops have been affected shall be eligible for the aid. (  ) OJ No C 81 , 18 . 3 . 1994, p. 4. (2) Opinion delivered on 11 March 1994 (not yet published in the Official Journal). 0 OJ No L 332, 18. 11 . 1992, p. 1 . (4) OJ No L 362, 27. 12. 1990, p. 28 . Regulation as amended by Regulation (EEC) No 738/93 (OJ No L 77, 31 . 3 . 1993, p. 1 ). No L 92/2 Official Journal of the European Communities 9 . 4. 94 Article 3 1 . The aid per hectare shall amount to :  ECU 215 per hectare for producers who were unable to produce any cereals on the areas indicated in the crop declaration referred to in Article 2 ;  ECU 170 per hectare for other producers. 2. The amounts stated in paragraph 1 shall be reduced by the compensatory payments granted pursuant to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops ('). cow premium introduced by Regulation (EEC) No 2066/92 (3). Where the number of suckler cows held at 1 September 1993 :  is equal to the number for which the premium was granted for 1992, the aid may be granted for no more than that number of animals,  is less than the number of animals for which the premium was granted for 1992, the aid shall be granted for that lower number,  is greater than the number of animals for which the premium was granted for 1992, the aid shall be granted for that higher number, provided that the animals were already held at 1 January 1993, subject to appropriate checks by the competent authorities . Article 4 Where necessary, detailed rules for the application of this Title, in particular those relating to controls, shall be laid down in accordance with the procedure set out in Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2). Aid may also be paid to producers keeping suckler cows as referred to in Article 5 who did not receive the suckler cow premium for the 1992 marketing year but who can prove to the satisfaction of the competent authorities that they actually held suckler cows likely to have been eligible under Regulation (EEC) No 805/68 (4) at least for the period 1 January to 1 September 1993. The aid may be granted for no more than that number of suckler cows. TITLE II Measures to assist stockfarmers Article 7 Where Article 5 applies, aid may be granted to producers delivering or directly selling milk or milk products whose individual reference quantities as referred to in Article 5c of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (% are not more than 1 20 000 kg. Article 5 The Portuguese Republic is hereby authorized to grant special aid to producers keeping suckler cows, dairy cows, ewes and she-goats in regions affected by the severe drought which prevailed in Portugal during the period from Autumn 1992 to Spring 1993 who undertake to keep the herd or flock until at least 31 December 1993 . For the purposes of this Regulation :  the particularly affected regions shall be as listed in Annex II hereto,  the severely affected regions shall be as listed in Annex III. The aid shall be granted only to producers within the particularly affected regions referred to in the first indent of the second paragraph of Article 5 who can prove to the satisfaction of the competent authorities that they actually held dairy cows at least for the period 1 January to 1 September 1993. The aid may be granted for no more than that number of dairy cows. The number of dairy cows eligible for calculation of the aid shall not in any case exceed seventeen par producer and the total aid per dairy cow may not exceed that granted in accordance with Regulation (EEC) No 3311 /92. Article 6 Where Article 5 applies, aid may be granted to producers holding suckler cows who received, for 1992, the suckler (') OJ No L 181 , 1 . 7. 1992, p. 12. Regulation as last amended by (3) OJ No L 215, 30 . 7. 1992, p . 49. (4) OJ No L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 3611 /93 (OJ No L 328, 29. 12. 1993, p . 7). Regulation (EC) No 232/94 (OJ No L 30, 3. 2. 1994, p. 7). (2) OJ No L 181 , 1.7. 1992, p . 21 . Regulation as last amended by Regulation (EEC) No 2193/93 (OJ No L 196, 5. 8 . 1993, p . 22). (s) OJ No L 148 , 28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EC) No 230/94 (OJ No L 30, 3 . 2. 1994, p. 1 ). 9. 4. 94 Official Journal of the European Communities No L 92/3 Article 8 Where Article 5 applies, aid may be granted to producers holding ewes or she-goats who received the premium referred to in Article 5 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common orga ­ nization of the market in sheepmeat and goatmeat ('), for the 1993 marketing year. The aid may be granted for no more than the number of eligible ewes or she-goats, subject to an appropriate check by the competent authori ­ ties. TITLE III Other provisions Article 11 The Portuguese Republic is authorized to grant, from the national budget, in addition to the special 'drought' aid, aid not exceeding ECU 110 per breeding mare more than twelve months old in particularly affected regions. Article 12 1 . The aid referred to in this Regulation shall be converted using the agricultural conversion rate applicable on 1 July 1993. 2. The Community shall make a financial contribution to the aid referred to in Titles I and II not exceeding the appropriations approved by the budgetary authority for the financing of the measures provided for in Regulation (EEC) No 3311 /92 and carried over from 1993 to 1994 for that purpose. The aid shall be deemed intervention within the meaning of Article 1 (2) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2). Article 13 The Portuguese Republic shall take the measures neces ­ sary to ensure that the aid provided for in this Regulation is only granted to those eligible. The measures shall include appropriate penalties in the case of aid applica ­ tions containing false information either deliberately or as a result of gross negligence. The Portuguese Republic shall inform the Commission of measures taken to give effect to this Article . Article 14 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Article 9 1 . The aid shall not exceed : (a) in particularly affected regions, ECU 145 per suckler cow, ECU 14,5 per ewe and she-goat and ECU 75 per dairy cow ; (b) in severely affected regions, ECU 60 per suckler cow and ECU 6 per ewe and she-goat. 2. If the animals were not present for the whole of the period 1 January to 1 May 1993 in the regions referred to in Article 5, the maximum amounts set out in paragraph 1 of this Article shall be reduced in proportion to the time during which they were present. Article 10 Where necessary, the Commission may lay down detailed rules for the application on this Title in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 in the case of suckler cows, Article 30 of Regulation (EEC) No 804/68 in the case of dairy cows and Article 30 of Regulation (EEC) No 3013/89 in the case of ewes or she-goats. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1994. For the Council The President G. MORAITIS (2) OJ No L 94, 28 . 4. 1970, p. 13. Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15 . 7. 1988, p. \\. (') OJ No L 289, 7. 10 . 1989, p. 1 . Regulation as last amended by Regulation (EC) No 233/94 (OJ No L 30, 3 . 2. 1994, p. 9). No L 92/4 Official Journal of the European Communities 9 . 4 . 94 ANNEX I Regions referred to in Article 1 Concelhos Freguesias  Barrancos  Moura  Serpa  Alandroal  MourÃ £o  Arronches  Campo Maior  Elvas  Vidigueira  PedrÃ ³gÃ £o  Reguengos  S. Pedro do Corval  Monsaraz  S. Marcos do Campo  Campinho  Monforte  Santo Aleixo ANNEX II Regions particularly affected by the drought, as referred to in the first indent of the second paragraph of Article 5 Alentejo region  Agricultural area (*) : 61  Concelho de MourÃ £o Q Pursuant to Decree-Law (Decreto-Lei) 46/89 of 15 . 2. 1989 . 9 . 4. 94 Official Journal of the European Communities No L 92/5 ANNEX III Regions severely affected by the drought referred to in the second indent of the second paragraph of Article 5 Tras-os-Montes region  Agricultural areas : 12, 13 , 20 (except S. JoÃ £o da Pesqueira) and 21 (except Carrazeda de AnsiÃ £es)  Concelho de Macedo de Cavaleiros Beira Interior region : whole region Beira Litoral region  Agricultural areas : 27, 28 , 29, 30 and 31 Ribatejo and Oeste region  Agricultural areas : 47, 48 , 49 and 50  Concelhos de : SantarÃ ©m, Cartaxo and Montijo Alentejo region : whole region (except agricultural area 61 and Mourao) Algarve region : whole region